Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 8/09/2021 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal, that the response of 8/09/2021 be considered. 

Claim status
           Applicant has amended Claims 10, 21-23, and cancelled claim 18.  
Claims 1-7, 9, and 27-33 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	 Claims 10-15, 17, 19-26 are under consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Withdrawn Claim Rejections - 35 USC § 103
The prior rejection of Claims 10-12, 14-15, 17-20, and 25-26 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 1/18/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 1/18/2019), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/24/2019) and Hashimoto et al., (J Immuno, 2013, 4076-4091, prior art of record) is withdrawn in light of Applicant’s amendments to claim 10 to target the TCR or CAR to binding a cancer neoantigen from a somatic mutation.

The prior rejection of Claims 13 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557),  Duchateau et al., (WO2014/191128), Schumann et al., (PNAS, 2015, 112:10437-42), Jiang et al., (DNA Seq, 2000, 11:149-154) and Hashimoto et al., (J Immuno, 2013, 4076-4091) is withdrawn in light of Applicant’s amendments.

The prior rejection of Claims 21 and 22 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557),  Duchateau et al., (WO2014/191128), Schumann et al., (PNAS, 2015, 112:10437-42), Jiang et al., (DNA Seq, 2000, 11:149-154) and Hashimoto et al., (J Immuno, 2013, 4076-4091), as applied to claim 10, in further view of Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019) and Huntington et al., (US 2018/0298101, filed 12/16/2016, with priority to AU2015/905220, filed 12/16/2105, see IDS filed 4/17/2020) is withdrawn in light of Applicant’s amendments.

The prior rejection of Claims 21, 23, and 24 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557),  Duchateau et al., (WO2014/191128), Schumann et al., (PNAS, 2015, 112:10437-42), Jiang et al., (DNA Seq, 2000, 11:149-154) and Hashimoto et al., (J Immuno, 2013, 4076-4091) is withdrawn in light of Applicant’s amendments.


New Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 10-11, 14-15, 17, 19-20, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Carreno et al., (WO2016/040900, filed 9/11/2015, see IDS filed 9/07/2021), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 1/18/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 1/18/2019), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/24/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 1/18/2019), and Hashimoto et al., (Virology, 2009, 391:162-167 see IDS filed 9/07/2021)

Palmer (2012) teaches pharmaceutical compositions of genetically modified primary T cells for cancer therapies ([0012-0013, 0050, 0100, 0104-106]. Specifically in regard to claim 10, Palmer (2012) teaches a composition of isolated T cells derived from genetically modified mice comprising:
a cish-/- knockout (p. 30, Example 1, p. 33, Example 3), and 
a TCR transgenic background (alias pmel-1) ([0050], p. 30, Example 1).

In regard to claim 14, Palmer (2012) teaches the cells are isolated T cells [0118, 0120, 0123], Table 2A, see Example 3 and Fig. 1A-C).
In regard to claim 15, Palmer (2012) teaches the primary T cell can be isolated from peripheral blood lymphocytes [0083-0084, 0121].
In regard to claims 11, and 19, as stated supra, Palmer (2012) teaches the exogenous T cell receptors express an exogenous TCR specific to the melanoma antigen pmel-1 (p. 30, Example 1), and suggests human melanoma tumor antigens (p. 8, last para., p. 32, 1st para., p. 34, p. 39, 4th para.).
In regard to claim 20, as stated supra, Palmer (2012) teaches the genetically modified cells comprise the exogenous TCR as encoded by nucleic acids, and a genus of DNA vectors are disclosed [0078-0079]. Furthermore, Palmer (2012) incorporates by reference several patent documents that include DNA based TCR vectors [0050]. 
In regard to claims 25 and 26, Palmer (2012) teaches the exogenous TCR is transduced into the T cells by a viral vector [0121], and in regard to claim 26, Palmer (2012) teaches an adeno-associated viral vector [0079].
However, in regard to claim 10, although Palmer (2012) teaches that the preferred subject is a human [83-84, 0109], and uses a B16 human melanoma animal model to test the genetically modified T cells, Palmer (2012) does not reduce to practice a composition of human T cells comprising a TCR targeting a tumor antigen.
claim 10, Rosenberg et al., (2011) teaches a composition of isolated human T cells expressing a TCR reactive to melanoma antigens for treating human melanoma patients (p. 3, 2nd & 3rd para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of isolated genetically modified T cells comprising cish-/- and TCR transgene against melanoma antigens as taught by Palmer (2012) and do so in a human T cell as taught by Rosenberg with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Palmer teaches that the cish deficient T cells produce more anti-tumor cytokines such as INF-gamma and IL-2 [0119-0120], which resulted in “a strong and durable regression of melanoma” after adoptive transfer of cish-/- pmel-1 TCR transgenic T cells [0123]. Second, Rosenberg et al., 2011 teach that the adoptive transfer of T cell can treat melanoma in humans (p. 10, Fig. 1), and that the presence of increased IL-2 levels contributed to this response (p. 2, Introduction, last para., p. 10, Fig. 1, p. 5, Discussion). Thus, the generation of a composition of human CISH -/- T cell that releases IL-2 would be especially advantageous in treating human melanoma. 
	However, in regard to claim 10, Palmer (2012) et al., are silent to a TCR that is specific to a tumor neoantigen.
	Carreno et al. teaches compositions of isolated T cells that are specific to tumor neoantigens including melanoma neoantigens (Abstract), as well as neoantigen-specific TCR libraries (p. 2, 4th para., p. 13, 1st para., p. 19, last para., p. 52, 2nd to p. 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified human T cells comprising a CISH-/- knockout and an exogenous cDNA encoding a TCR transgene as suggested by Palmer (2012) and Rosenberg, and substitute a neoantigen-specific TCR as taught by Carreno with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Carreno because neoantigen specific TCRs allow personalized patient therapy (p. 2, 3rd & 4th para., p. 12, last para., p. 13, 1st para., see Fig. 1).
However, in regard to claim 10, although Palmer (2012) teaches the genetic engineering of T cells to overexpress an exogenous TCR can be done by ex vivo engineering [0121], they are silent with respect to the Cish knock out T cells being made by ex vivo engineering.
	Duchateau teaches compositions of genetically modified T cells for treating cancer comprising an endonuclease targeted immune system gene and an exogenous chimeric antigen receptor transgene (Abstract, p. 4, Summary of Invention). Specifically in regard to claims 10 and 17, Duchateau teaches that the T cell are genetically modified by ex vivo by targeted genomic disruption of immune checkpoint genes with a CRISPR/Cas9 nuclease (p. 3, p. 4, p. 16, p. 28, see Figs. 2, 4, 5 & 6).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR overexpressing T cells as suggested by et al., and substitute the method of preparation nd para., p. 16, 2nd para.).  In regard to the reasonable expectation of success of using CRISPR Cas9 for genetic modification of human T cells for immunotherapy purposes, Schumann et al., (2015) provides an enabling disclosure demonstrates that Cas9 specifically and efficiently can genetically modify primary human T cells (p. 2, Introduction, p. 3, Fig. 2, p. 5, Fig. 4). 
	However, although Duchateau teaches targeting within the exons of the TCR gene (p. 23, 2nd para., see, Table 2) and Schuman teaches targeting the exons of CXCR4 (Fig. 2A) and PD-1 (Fig. 4A) genes when making nuclease mediated disruptions in cells for knock-out purposes, Palmer et al., are silent with respect to targeting exon 3 of the CISH gene.
	In regard to claim 10, Jiang et al., teach the cloning and exon/intron structure of the human CISH genes. Specifically, Jiang teaches that CISH is found in multiple isoforms, wherein the exon 1 is differentially spliced (p. 151, Fig. 1b, see excerpt 
    PNG
    media_image1.png
    182
    819
    media_image1.png
    Greyscale

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR expressing  T cells as suggested by Palmer et al., and target exon 3 of CISH as shown by Jiang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Jiang because exon 3 is conserved among the CISH isoforms and would have been deemed as likely to knock out all of the splice variants. Moreover, because the genus size of available exons in the CISH gene is so small, one of ordinary skill in the art would immediately envision exon 3 out of the 3 exons available for targeting.
	In regard to the reasonable expectation of success of targeting exon 3 of the CISH gene, Zhang et al. (2016) teaches cells comprising a genomic disruption in a target gene by CRISPR-Cas9, and teaches that gene to be targeted is CISH (p. 58, col 2). Furthermore, Zhang teaches that the gRNA spacers are derived from inhibitory RNAs (p. 115, col 1, Table). Finally, in regard to instant claims, Hashimoto et al., (2009) teach an inhibitory RNA that targets CISH in exon 3 (p. 168, Table 1).
	
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR expressing  T cells as suggested by Palmer et al., (2012) et al., and target exon 3 of 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/09/2021 are acknowledged.
Applicant argues that the cited prior art of Palmer et al. do not teach to modify the immune cell with a TCR or CAR to binding a cancer neoantigen from a somatic mutation.
Applicant's arguments have been fully considered and they are found partially persuasive in so far that the prior 103 based rejection over the prior art of Palmer et al. is withdrawn. However, Palmer et al. have been reapplied to in view of Carreno et al. to demonstrate that it would have been predictably obvious to modify the immune cell with a TCR to binding a cancer neoantigen from a somatic mutation.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019), Carreno et al., (WO2016/040900, filed 9/11/2015, see IDS filed 9/07/2021), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 1/18/2019), Schumann et al., (PNAS, 2015, 112:10437-42, 

As stated supra, Palmer et al. suggest a composition of genetically modified human T cells comprising a genomic disruption in CISH in an exon and overexpress an exogenous TCR targeting a neoantigen.
However, in regard to claim 9, although Palmer et al. teach that the preferred cells are human [83-84, 0109], and Jiang et al. teaches the human CISH sequence, they are silent with respect to the CISH gene of SEQ ID NO:103.
	With respect to claim 12, Kaul teaches the human CISH gene of accession number AC096920, which is 100% identical to SEQ ID NO: 103 (see SCORE report 12/10/2019, rge file, result #1).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of T cells comprising a genomic disruption in the human CISH gene as taught by Palmer (2012), in view of Rosenberg, Duchateau, Jiang and Schumann and do so in the human CISH gene that comprises the SEQ ID NO: 103 taught by Kaul with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Kaul because AC096920 is a validated human sequence (p. 2 of GenBank document). 
prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/09/2021 are acknowledged and have been addressed supra.


	
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557), Carreno et al., (WO2016/040900, filed 9/11/2015, see IDS filed 9/07/2021), Duchateau et al., (WO2014/191128), Schumann et al., (PNAS, 2015, 112:10437-42), Jiang et al., (DNA Seq, 2000, 11:149-154), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 1/18/2019), and Hashimoto et al., (Virology, 2009, 391:162-167 see IDS filed 9/07/2021)


As stated supra, Palmer et al. suggest a composition of genetically modified human T cells comprising a genomic disruption in CISH in an exon and overexpress an exogenous TCR.
However, Palmer is silent with respect to said cell further comprising a disruption in the endogenous TCR gene.
	With respect to claim 13, Duchateau teaches compositions of genetically modified T cells for immunotherapy comprising a chimeric antigen receptor transgene nd & 3rd para., p. 50, 2nd para., see Fig. 5) in said T cells.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare genetically modified human T cells comprising a genomic disruption in the exon of the CISH gene and a nucleic acid encoding an exogenous TCR to target cancer as suggested by Palmer et al. and further combine a TCR knockout as taught by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because the inactivation of the TCR alpha or beta genes results in elimination of the endogenous TCRs from the surface of the T cells thereby preventing recognition of alloantigens and subsequent graft versus host disease (GVHD) (p. 22, 1st para).
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/09/2021 are acknowledged and have been addressed supra.


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557), Carreno et al., (WO2016/040900, filed 9/11/2015, see IDS filed 9/07/2021),  Duchateau et al., (WO2014/191128), Schumann et al., (PNAS, 2015, 

As stated supra, Palmer et al. suggest a composition of genetically modified human T cells comprising a genomic disruption in an exon of CISH and overexpress an exogenous TCR.
However, Palmer is silent with respect to the exogenous TCR being integrated into the disrupted CISH gene sequence.
Gregory teaches compositions of genetically modified T cells for treating cancer comprising a nuclease targeted immune system checkpoint gene and an exogenous chimeric antigen receptor (CAR) and/or TCR transgene ([0010], Summary). With respect to claims 21 and 22, Gregory teaches that the T cells are genetically modified ex vivo by nuclease targeted homologous recombination ([0003, 0107, 0154, 0159], see Example 3). Specifically, Gregory teaches that the modified cells comprise a nucleic acid encoding the CAR/TCR having homology arms that target the nucleic acid sequence to a genomic disruption in the loci of immune checkpoint genes so as to make a simultaneous knock-in/knock-out cell [0016, 0018, 0107, 0115, 0194-0195].	
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified human T cells st para., p. 67, last para., p. 75, Example 8, p. 77, 4th para. of AU2015/905220).  Furthermore, Gregory teaches that nuclease mediated disruption at a target locus increases the frequency of homologous recombination at the locus by more than 1000-fold [0003]. Thus, there would have been a reasonable expectation of success at arriving at cell comprising an exogenous DNA encoding a TCR for homologous recombination in the nuclease mediated disruption of the CISH locus. Furthermore, in regard to the reasonable expectation of success of using CRISPR Cas9 for a knock-in/knock-out human T cells, again Schumann (2015) demonstrates that Cas9 specifically and efficiently can genetically modify primary human T cells so as to knock-out an endogenous immune system genes, while simultaneously knock-in a donor sequence into the genomic disruption of the endogenous immune system gene (p. 2, Introduction, p. 3, Fig. 2, p. 5, Fig. 4).  
prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/09/2021 are acknowledged and have been addressed supra.


Claims 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557), Carreno et al., (WO2016/040900, filed 9/11/2015, see IDS filed 9/07/2021), Duchateau et al., (WO2014/191128), Schumann et al., (PNAS, 2015, 112:10437-42), Jiang et al., (DNA Seq, 2000, 11:149-154), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 1/18/2019), and Hashimoto et al., (Virology, 2009, 391:162-167, see IDS filed 9/07/2021)

As stated supra, Palmer et al. suggest a composition of genetically modified human T cells comprising a genomic disruption in the exon of CISH and overexpress an exogenous TCR.
	As stated supra in regard to claim 13, Duchateau teaches composition of genetically modified T cells for immunotherapy comprising a chimeric antigen receptor transgene (Abstract). Specifically, Duchateau teaches targeting the endogenous TCR alpha (i.e., TRAC) or TCR beta genes (p. 22, 2nd & 3rd para., p. 50, 2nd para., see Fig. 5) in said T cells because the inactivation of the TCR alpha or beta genes results in st para).
However, Palmer et al. are silent with respect to the exogenous TCR being integrated into the disrupted TCR alpha or beta genes.
With respect to claims 21, 23 and 24, Duchateau teaches that the exogenous sequence can be targeted so as to replace or “allele swap” an endogenous gene (e.g, TCR) using the CRISPR Cas9 system via homologous recombination (p.16-17, Homologous recombination).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of prepare the composition of T cells comprising a disrupted CISH gene, a disrupted endogenous TCR, and overexpressing an exogenous TCR as suggested by Palmer (2012), Rosenberg and Duchateau et al. and further target the exogenous TCR transgene into the endogenous TCR locus by a CRISPR system as suggested by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Duchateau teaches of the specificity and efficiency of the CRISPR system for gene targeting in the genome of a cell using easily manufactured guide RNAs without provoking death of the cells by off-target/toxic effects (p. 3, last para., p. 4, Summary of Invention, 2nd para., p. 16, 2nd para.).   Second, as stated supra, Duchateau explicitly suggests a single step replacement or “swap” comprising a CRISPR based system for the targeted integration of an exogenous donor sequence (i.e., exogenous melanoma specific TCR) by homologous recombination (p. 16, 2nd para.), while simultaneously 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/09/2021are acknowledged and have been addressed supra.


Withdrawn Double Patenting
The prior rejection of Claims 10-12, 14-15, 17-19, 21 and 22 on the grounds of nonstatutory double patenting over claims 1, 5-8, 13-19, 21-22 of U.S. Patent No. US 10,406,177 (Moriarity et al., Patented 9/10/2019) is withdrawn in light of Applicant’s amendments to claim 10 to target the TCR or CAR to binding a cancer neoantigen from a somatic mutation.
 
The prior provisonal rejection of Claims 10-15, 17-24 on the ground of nonstatutory double patenting over claims 1-6, 9-20, 23-34 of copending Application No. 16/182,189 in view of Liu et al., (US2014/0113375, see IDS filed 7/25/2019) and Carreno et al., (WO2016/040900, filed 9/11/2015, see IDS filed 9/07/2021) is withdrawn in light of Applicant’s amendments to claim 10 to target the TCR or CAR to binding a cancer neoantigen from a somatic mutation.


New Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 10-15, 17, and 19 are provisionally rejected on the ground of nonstatutory double patenting over the allowed claims 151, 154-158, 180-182, 184-193 of copending allowed Application No. 16/900,372 in view of Carreno et al., (WO2016/040900, filed 9/11/2015, see IDS filed 9/07/2021). This is a provisional double patenting rejection since the conflicting claims have been allowed but have not yet been patented.
The subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the composition of genetically modified human cells of cited allowed application makes obvious the cells of instant application. Specifically, cited allowed application claims are more specific to the exon 2 or exon 3 genomic disrutions in CISH. 
	However, in regard to claim 10, although claims 188 and 192 of cited allowed application claims the human primary lymphocytes with CISH-/- knocked out have an exogenous TCR, cited allowed application is silent with respect to the neoantigen arising from a somatic mutation.
th para., p. 13, 1st para., p. 19, last para., p. 52, 2nd to p. 53, see Figs. 1 & 42-44 and Tables 7-11). Furthermore, Carreno teaches the tumor neoantigens arise from somatic mutations [0007-0008, 0116].
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method comprising genetically modified human T cells comprising a CISH-/- knockout and an exogenous cDNA encoding a neoantigen-specific TCR transgene as claimed in cited allowed application, and substitute a neoantigen-specific TCR arising from somatic mutations as taught by Carreno with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Carreno because neoantigen specific TCRs allow personalized patient therapy (p. 2, 3rd & 4th para., p. 12, last para., p. 13, 1st para., see Fig. 1).
Since the instant application claims are an obvious variant of cited allowed application claims in view of Carreno, said claims are not patentably distinct.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/09/2021are acknowledged and have been addressed supra.


Claims 20, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting over the allowed claims 151, 154-158, 180-182, 184-193 of copending allowed Application No. 16/900,372 in view of Carreno et al., (WO2016/040900, filed 

The subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the composition of genetically modified human cells of cited allowed application makes obvious the cells of instant application. 
However, cited allowed application is silent with respect to the exogenous TCR being integrated into the disrupted CISH gene sequence.
Gregory teaches compositions of genetically modified T cells for treating cancer comprising a nuclease targeted immune system checkpoint gene and an exogenous chimeric antigen receptor (CAR) and/or TCR transgene ([0010], Summary). With respect to claims 20, 21 and 22, Gregory teaches that the T cells are genetically modified ex vivo by nuclease targeted homologous recombination ([0003, 0107, 0154, 0159], see Example 3). Specifically, Gregory teaches that the modified cells comprise a nucleic acid encoding the CAR/TCR having homology arms that target the nucleic acid sequence to a genomic disruption in the loci of immune checkpoint genes so as to make a simultaneous knock-in/knock-out cell [0016, 0018, 0107, 0115, 0194-0195].	
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified human T cells 
Since the instant application claims are an obvious variant of cited allowed application claims in view of Gregory, said claims are not patentably distinct.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/09/2021are acknowledged and have been addressed supra.


Claims 20, 21, 23 and 24 are provisionally rejected on the ground of nonstatutory double patenting over the allowed claims 151, 154-158, 180-182, 184-193 16/900,372 in view of Carreno et al., (WO2016/040900, filed 9/11/2015, see IDS filed 9/07/2021), in further view of Duchateau et al., (WO2014/191128). This is a provisional double patenting rejection since the conflicting claims have been allowed but have not yet been patented.
The subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the composition of genetically modified human cells of cited allowed application makes obvious the cells of instant application. 
However, cited allowed application is silent with respect to the exogenous TCR being integrated into the disrupted TCR alpha or beta genes.
With respect to claims 20, 21, 23 and 24, Duchateau teaches that the exogenous sequence can be targeted so as to replace or “allele swap” an endogenous gene (e.g, TCR) using the CRISPR Cas9 system via homologous recombination (p.16-17, Homologous recombination).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of prepare the composition of T cells comprising a disrupted CISH geneand overexpressing an exogenous TCR as claimed by cited allowed applicationand further target the exogenous TCR transgene into the endogenous TCR locus as suggested by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau explicit suggestions to conduct a single step replacement or “swap” for the targeted integration of an nd para.), while simultaneously knocking out the endogenous TCR alpha or beta genes (p. 16, last para., p. 22).  
	Since the instant application claims are an obvious variant of cited allowed application claims in view of Duchateau, said claims are not patentably distinct.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/09/2021are acknowledged and have been addressed supra.



Claims 10-15, 17, 19-24 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-2, 5-6, 9-20, 23-34 of copending Application No. 16/182,189 in view of Liu et al., (US2014/0113375, see IDS filed 7/25/2019) and Carreno et al., (WO2016/040900, filed 9/11/2015, see IDS filed 9/07/2021). This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the composition of genetically modified human cells of cited application makes obvious the cells of instant application. Specifically, since instant application claim 22 recites that the nucleic acid encoding the TCR or CAR is integrated into a genomic disruption of the CISH gene, and instant application claims 23 and 24 recite that the nucleic acid encoding the TCR or 
However, instant application is silent to type of polynucleotide (i.e., cDNA or mRNA) which constitutes the donor template nucleic acid encoding the TCR or CAR.
Nevertheless, the prior art of Liu et al. (2014), teaches a genetically modified cell comprising a mRNA encoding an exogenous nucleic acid sequence that is reverse transcribed, thereby producing a reverse transcribed single stranded cDNA template, which is introduced into a genomic break in a gene of interest of said cell (Abstract, [0011-0012, 0019, 0059, 0077], see Fig. 5).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a genetically modified cell as claimed and to do so with a reverse transcribed cDNA as claimed by cited application with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Liu because the reverse transcriptase mediated production of cDNAs for gene targeting is particularly advantageous because the in cyto synthesized cDNAs are protected from degradation and provide an abundant supply of cDNAs for recombination [0028, 0059-0061].
	However, in regard to claim 10, although claim 1 of cited application claims the primary lymphocytes with CISH-/- knocked out have an exogenous cDNA TCR that targets a neoantigen, cited application is silent with respect to the neoantigen arising from a somatic mutation.
th para., p. 13, 1st para., p. 19, last para., p. 52, 2nd to p. 53, see Figs. 1 & 42-44 and Tables 7-11). Furthermore, Carreno teaches the tumor neoantigens arise from somatic mutations [0007-0008, 0116].
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method comprising genetically modified human T cells comprising a CISH-/- knockout and an exogenous cDNA encoding a neoantigen-specific TCR transgene as claimed in cited application, and substitute a neoantigen-specific TCR arising from somatic mutations as taught by Carreno with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Carreno because neoantigen specific TCRs allow personalized patient therapy (p. 2, 3rd & 4th para., p. 12, last para., p. 13, 1st para., see Fig. 1).
Since the instant application claims are an obvious variant of cited application claims in view of Liu and Carrero, said claims are not patentably distinct.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/09/2021are acknowledged and have been addressed supra.


Conclusion
No claims are allowed.

Examiner Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633